             Fill in this information to identify your case and this filing:

 Debtor 1                  Teela E. Finley
                           First Name                       Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing)       First Name                       Middle Name                   Last Name


 United States Bankruptcy Court for the:          EASTERN DISTRICT OF MICHIGAN, DETROIT DIVISION

 Case number                                                                                                                                        Check if this is an
                                                                                                                                                     amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                              12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   No. Go to Part 2.
    Yes.      Where is the property?

 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
   Yes

  3.1      Make:         Ford                                 Who has an interest in the property? Check one           Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
           Model:        Taurus                               Debtor 1 only                                           Creditors Who Have Claims Secured by Property .
           Year:         2007                                  Debtor 2 only                                          Current value of the      Current value of the
           Approximate mileage:                                Debtor 1 and Debtor 2 only                             entire property?          portion you own?
           Other information:                                  At least one of the debtors and another

                                                               Check if this is community property                              $1,250.00                  $1,250.00
                                                                  (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                 $1,250.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                            Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
Official Form 106A/B                                                      Schedule A/B: Property                                                                   page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

                       19-45904-tjt       Doc 19             Filed 05/01/19             Entered 05/01/19 17:40:55                         Page 1 of 28
 Debtor 1       Finley, Teela E.                                                                        Case number (if known)

    Yes.     Describe.....
                                   Furniture & furnishings                                                                                           $2,500.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
    Yes.     Describe.....
                                   3 TV's, DVD Player, & DVD's                                                                                          $800.00

                                   Desk top Computer & Printer                                                                                          $350.00

                                   Tablet                                                                                                               $200.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.    Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.    Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.    Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.     Describe.....
                                   Women's & children's clothes                                                                                      $1,750.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
    Yes.     Describe.....
                                   Women's ring, watch, gold, & costume jewelry                                                                         $600.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.    Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.    Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                $6,200.00


 Part 4: Describe Your Financial Assets




Official Form 106A/B                                              Schedule A/B: Property                                                                    page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

                19-45904-tjt              Doc 19            Filed 05/01/19      Entered 05/01/19 17:40:55                      Page 2 of 28
 Debtor 1          Finley, Teela E.                                                                                                Case number (if known)

 Do you own or have any legal or equitable interest in any of the following?                                                                                Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:


                                              17.1.                                              MI First Credit Union - checking                                           $25.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.       Give specific information about them...................
                                       Name of entity:                                                                              % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                                  Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
    Yes. List each account separately.
                                              Type of account:                                   Institution name:
                                                                                                 403 b                                                                    $725.00


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                                                 Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............                Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............                Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.       Give specific information about them...



Official Form 106A/B                                                                     Schedule A/B: Property                                                               page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com

                    19-45904-tjt                     Doc 19                Filed 05/01/19                        Entered 05/01/19 17:40:55              Page 3 of 28
 Debtor 1        Finley, Teela E.                                                                                           Case number (if known)

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                                                Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                                   Surrender or refund
                                                                                                                                                                value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.     Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................                  $750.00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.




Official Form 106A/B                                                        Schedule A/B: Property                                                                               page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com

                 19-45904-tjt                Doc 19             Filed 05/01/19                  Entered 05/01/19 17:40:55                                  Page 4 of 28
 Debtor 1         Finley, Teela E.                                                                                                      Case number (if known)

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.      Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                      $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                     $0.00
 56. Part 2: Total vehicles, line 5                                                                             $1,250.00
 57. Part 3: Total personal and household items, line 15                                                        $6,200.00
 58. Part 4: Total financial assets, line 36                                                                      $750.00
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $8,200.00             Copy personal property total             $8,200.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $8,200.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                          page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com

                   19-45904-tjt                  Doc 19               Filed 05/01/19                     Entered 05/01/19 17:40:55                              Page 5 of 28
              Fill in this information to identify your case:

 Debtor 1                  Teela E. Finley
                           First Name                       Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN, DETROIT DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       You are claiming state and federal nonbankruptcy exemptions.                11 U.S.C. § 522(b)(3)

      You are claiming federal exemptions.          11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

      Ford                                                            $1,250.00                                                  11 USC § 522(d)(2)
      Taurus
      2007                                                                                   100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                             any applicable statutory limit


      Furniture & furnishings                                         $2,500.00                                                  11 USC § 522(d)(3)
      Line from Schedule A/B: 6.1
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      3 TV's, DVD Player, & DVD's                                         $800.00                                                11 USC § 522(d)(3)
      Line from Schedule A/B: 7.1
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      Desk top Computer & Printer                                         $350.00                                                11 USC § 522(d)(3)
      Line from Schedule A/B: 7.2
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      Tablet                                                              $200.00                                                11 USC § 522(d)(3)
      Line from Schedule A/B: 7.3
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

                       19-45904-tjt       Doc 19             Filed 05/01/19               Entered 05/01/19 17:40:55                   Page 6 of 28
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Women's & children's clothes                                  $1,750.00                                               11 USC § 522(d)(3)
     Line from Schedule A/B: 11.1
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Women's ring, watch, gold, &                                     $600.00                                              11 USC § 522(d)(4)
     costume jewelry
     Line from Schedule A/B: 12.1                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     MI First Credit Union - checking                                  $25.00                                              11 USC § 522(d)(5)
     Line from Schedule A/B: 17.1
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     403 b                                                            $725.00                                              11 USC § 522(d)(12)
     Line from Schedule A/B: 21.1
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

                19-45904-tjt              Doc 19            Filed 05/01/19         Entered 05/01/19 17:40:55                    Page 7 of 28
              Fill in this information to identify your case:

 Debtor 1                  Teela E. Finley
                           First Name                       Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name             Last Name


 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN, DETROIT DIVISION

 Case number
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                          amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?

      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.




Official Form 106D                              Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

                       19-45904-tjt       Doc 19             Filed 05/01/19       Entered 05/01/19 17:40:55                       Page 8 of 28
      Fill in this information to identify your case:

 Debtor 1                   Teela E. Finley
                            First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN, DETROIT DIVISION

 Case number
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
       Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor ’ s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim          Priority              Nonpriority
                                                                                                                                            amount                amount
 2.1          Dept of Ed / Navient                                 Last 4 digits of account number         1127              $48,281.00          $48,281.00                     $0.00
              Priority Creditor's Name
              Attn: Claims Dept                                    When was the debt incurred?             2012-11
              PO Box 9635
              Wilkes Barre, PA 18773-9635
              Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                           Contingent
        Debtor 1 only                                              Unliquidated
         Debtor 2 only                                             Disputed
         Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

         At least one of the debtors and another                   Domestic support obligations
         Check if this claim is for a community debt              Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             Claims for death or personal injury while you were intoxicated
        No                                                         Other. Specify
         Yes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 11
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                           G29405

                       19-45904-tjt         Doc 19            Filed 05/01/19                Entered 05/01/19 17:40:55                           Page 9 of 28
 Debtor 1 Finley, Teela E.                                                                            Case number (if known)

 2.2      Dept of Ed / Navient                                 Last 4 digits of account number      0811             $11,540.00     $11,540.00         $0.00
          Priority Creditor's Name
          Attn: Claims Dept                                    When was the debt incurred?          2014-08
          PO Box 9635
          Wilkes Barre, PA 18773-9635
          Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                        Contingent
       Debtor 1 only                                           Unliquidated
        Debtor 2 only                                          Disputed
        Debtor 1 and Debtor 2 only                            Type of PRIORITY unsecured claim:

        At least one of the debtors and another                Domestic support obligations
        Check if this claim is for a community debt           Taxes and certain other debts you owe the government
       Is the claim subject to offset?                          Claims for death or personal injury while you were intoxicated
       No                                                      Other. Specify
        Yes

 2.3      Dept of Ed / Navient                                 Last 4 digits of account number      0421               $5,455.00     $5,455.00         $0.00
          Priority Creditor's Name
          Attn: Claims Dept                                    When was the debt incurred?          2015-04
          PO Box 9635
          Wilkes Barre, PA 18773-9635
          Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                        Contingent
       Debtor 1 only                                           Unliquidated
        Debtor 2 only                                          Disputed
        Debtor 1 and Debtor 2 only                            Type of PRIORITY unsecured claim:

        At least one of the debtors and another                Domestic support obligations
        Check if this claim is for a community debt           Taxes and certain other debts you owe the government
       Is the claim subject to offset?                          Claims for death or personal injury while you were intoxicated
       No                                                      Other. Specify
        Yes

 2.4      Dept of Ed / Navient                                 Last 4 digits of account number      1011               $5,362.00     $5,362.00         $0.00
          Priority Creditor's Name
          Attn: Claims Dept                                    When was the debt incurred?          2016-10
          PO Box 9635
          Wilkes Barre, PA 18773-9635
          Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                        Contingent
       Debtor 1 only                                           Unliquidated
        Debtor 2 only                                          Disputed
        Debtor 1 and Debtor 2 only                            Type of PRIORITY unsecured claim:

        At least one of the debtors and another                Domestic support obligations
        Check if this claim is for a community debt           Taxes and certain other debts you owe the government
       Is the claim subject to offset?                          Claims for death or personal injury while you were intoxicated
       No                                                      Other. Specify
        Yes




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 11
Software Copyright (c) 2019 CINGroup - www.cincompass.com

               19-45904-tjt              Doc 19             Filed 05/01/19            Entered 05/01/19 17:40:55                    Page 10 of 28
 Debtor 1 Finley, Teela E.                                                                            Case number (if known)

 2.5      Dept of Ed / Navient                                 Last 4 digits of account number      0210               $5,296.00     $5,296.00         $0.00
          Priority Creditor's Name
          Attn: Claims Dept                                    When was the debt incurred?          2017-02
          PO Box 9635
          Wilkes Barre, PA 18773-9635
          Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                        Contingent
       Debtor 1 only                                           Unliquidated
        Debtor 2 only                                          Disputed
        Debtor 1 and Debtor 2 only                            Type of PRIORITY unsecured claim:

        At least one of the debtors and another                Domestic support obligations
        Check if this claim is for a community debt           Taxes and certain other debts you owe the government
       Is the claim subject to offset?                          Claims for death or personal injury while you were intoxicated
       No                                                      Other. Specify
        Yes

 2.6      Dept of Ed / Navient                                 Last 4 digits of account number      1031               $3,371.00     $3,371.00         $0.00
          Priority Creditor's Name
          Attn: Claims Dept                                    When was the debt incurred?          2013-10
          PO Box 9635
          Wilkes Barre, PA 18773-9635
          Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                        Contingent
       Debtor 1 only                                           Unliquidated
        Debtor 2 only                                          Disputed
        Debtor 1 and Debtor 2 only                            Type of PRIORITY unsecured claim:

        At least one of the debtors and another                Domestic support obligations
        Check if this claim is for a community debt           Taxes and certain other debts you owe the government
       Is the claim subject to offset?                          Claims for death or personal injury while you were intoxicated
       No                                                      Other. Specify
        Yes

 2.7      Dept of Ed / Navient                                 Last 4 digits of account number      1031               $1,729.00     $1,729.00         $0.00
          Priority Creditor's Name
          Attn: Claims Dept                                    When was the debt incurred?          2013-10
          PO Box 9635
          Wilkes Barre, PA 18773-9635
          Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                        Contingent
       Debtor 1 only                                           Unliquidated
        Debtor 2 only                                          Disputed
        Debtor 1 and Debtor 2 only                            Type of PRIORITY unsecured claim:

        At least one of the debtors and another                Domestic support obligations
        Check if this claim is for a community debt           Taxes and certain other debts you owe the government
       Is the claim subject to offset?                          Claims for death or personal injury while you were intoxicated
       No                                                      Other. Specify
        Yes




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 11
Software Copyright (c) 2019 CINGroup - www.cincompass.com

               19-45904-tjt              Doc 19             Filed 05/01/19            Entered 05/01/19 17:40:55                    Page 11 of 28
 Debtor 1 Finley, Teela E.                                                                                Case number (if known)

 2.8        Dept of Ed / Navient                                  Last 4 digits of account number       0609                  $742.00                $742.00                   $0.00
            Priority Creditor's Name
            Attn: Claims Dept                                     When was the debt incurred?           2017-06
            PO Box 9635
            Wilkes Barre, PA 18773-9635
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                          Contingent
        Debtor 1 only                                             Unliquidated
         Debtor 2 only                                            Disputed
         Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured claim:

         At least one of the debtors and another                  Domestic support obligations
         Check if this claim is for a community debt             Taxes and certain other debts you owe the government
        Is the claim subject to offset?                            Claims for death or personal injury while you were intoxicated
        No                                                        Other. Specify
         Yes

 2.9        Dept of Ed / Navient                                  Last 4 digits of account number       1006                  $686.00                $686.00                   $0.00
            Priority Creditor's Name
            Attn: Claims Dept                                     When was the debt incurred?           2017-10
            PO Box 9635
            Wilkes Barre, PA 18773-9635
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                          Contingent
        Debtor 1 only                                             Unliquidated
         Debtor 2 only                                            Disputed
         Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured claim:

         At least one of the debtors and another                  Domestic support obligations
         Check if this claim is for a community debt             Taxes and certain other debts you owe the government
        Is the claim subject to offset?                            Claims for death or personal injury while you were intoxicated
        No                                                        Other. Specify
         Yes
 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 4 of 11
Software Copyright (c) 2019 CINGroup - www.cincompass.com

                19-45904-tjt               Doc 19           Filed 05/01/19                Entered 05/01/19 17:40:55                            Page 12 of 28
 Debtor 1 Finley, Teela E.                                                                          Case number (if known)

 4.1      Capital One                                           Last 4 digits of account number       7278                                             $387.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2017-08
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.2      ComenityBank/Venus                                    Last 4 digits of account number       6181                                             $552.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                 When was the debt incurred?           2016-04
          PO Box 182125
          Columbus, OH 43218-2125
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.3      Credit Acceptance                                     Last 4 digits of account number       2068                                        $13,499.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2014-10
          25505 W 12 Mile Rd Ste 3000
          Southfield, MI 48034-8331
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Installment account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5 of 11
Software Copyright (c) 2019 CINGroup - www.cincompass.com

               19-45904-tjt              Doc 19             Filed 05/01/19           Entered 05/01/19 17:40:55                        Page 13 of 28
 Debtor 1 Finley, Teela E.                                                                          Case number (if known)

 4.4      Credit One Bank                                       Last 4 digits of account number       1309                                             $558.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy Department                           When was the debt incurred?           2018-08
          PO Box 98873
          Las Vegas, NV 89193-8873
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.5      Crest Financial                                       Last 4 digits of account number       4640                                        $1,012.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2019-02-25
          61 W 13490 S
          Draper, UT 84020-7209
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.6      Crest Financial Services LLC                          Last 4 digits of account number       1237                                        $1,013.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-02
          953 E Pioneer Rd
          Draper, UT 84020-9325
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 6 of 11
Software Copyright (c) 2019 CINGroup - www.cincompass.com

               19-45904-tjt              Doc 19             Filed 05/01/19           Entered 05/01/19 17:40:55                        Page 14 of 28
 Debtor 1 Finley, Teela E.                                                                          Case number (if known)

 4.7      First Premier Bank                                    Last 4 digits of account number       2401                                             $447.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2014-03
          PO Box 5524
          Sioux Falls, SD 57117-5524
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.8      HALPERN AND ASSOCIATROSS                              Last 4 digits of account number       6030                                             $702.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2016-09
          135 S Prospect St
          Ypsilanti, MI 48198-7914
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.9      LVNV Funding LLC                                      Last 4 digits of account number       59GC                                             $836.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          55 Beattie Pl Ste 110
          Greenville, SC 29601-5115
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 7 of 11
Software Copyright (c) 2019 CINGroup - www.cincompass.com

               19-45904-tjt              Doc 19             Filed 05/01/19           Entered 05/01/19 17:40:55                        Page 15 of 28
 Debtor 1 Finley, Teela E.                                                                          Case number (if known)

 4.10      Mich 1st Cu                                          Last 4 digits of account number       0006                                                 $1,963.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018-10
           27000 Evergreen Rd
           Lathrup Village, MI 48076-3231
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
            Debtor 2 only                                       Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Installment account


 4.11      Synchrony Bank                                       Last 4 digits of account number       xxxx                                                 $1,270.00
           Nonpriority Creditor's Name
           c/o PRA Receivable Mngmt, LLC                        When was the debt incurred?
           PO Box 41021
           Norfolk, VA 23541-1021
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
            Debtor 2 only                                       Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify

 4.12      Verizon Wireless                                     Last 4 digits of account number       0001                                                    $749.00
           Nonpriority Creditor's Name
           Attn: Verizon Wireless Bankruptcy                    When was the debt incurred?           2015-12
           Admini
           500 Technology Dr Ste 550
           Weldon Spring, MO 63304-2225
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
            Debtor 2 only                                       Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Open account

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 8 of 11
Software Copyright (c) 2019 CINGroup - www.cincompass.com

               19-45904-tjt              Doc 19             Filed 05/01/19           Entered 05/01/19 17:40:55                        Page 16 of 28
 Debtor 1 Finley, Teela E.                                                                               Case number (if known)

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank USA N                                      Line 4.1 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 30281                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84130-0281
                                                             Last 4 digits of account number                    7278
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenitybank/venus                                          Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 182789                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218-2789
                                                             Last 4 digits of account number                    6181
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Acceptance Corp                                      Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 5070                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Southfield, MI 48086-5070
                                                             Last 4 digits of account number                    2068
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank NA                                          Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 98872                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Las Vegas, NV 89193-8872
                                                             Last 4 digits of account number                    1309
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Dept of Ed/Navient                                          Line 2.1 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9635                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773-9635
                                                             Last 4 digits of account number                    1127
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Dept of Ed/Navient                                          Line 2.2 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9635                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773-9635
                                                             Last 4 digits of account number                    0811
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Dept of Ed/Navient                                          Line 2.3 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9635                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773-9635
                                                             Last 4 digits of account number                    0421
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Dept of Ed/Navient                                          Line 2.4 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9635                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773-9635
                                                             Last 4 digits of account number                    1011
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Dept of Ed/Navient                                          Line 2.5 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9635                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773-9635
                                                             Last 4 digits of account number                    0210
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Dept of Ed/Navient                                          Line 2.6 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9635                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773-9635
                                                             Last 4 digits of account number                    1031
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Dept of Ed/Navient                                          Line 2.7 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9635                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773-9635
                                                             Last 4 digits of account number                    1031
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 9 of 11
Software Copyright (c) 2019 CINGroup - www.cincompass.com

               19-45904-tjt              Doc 19             Filed 05/01/19              Entered 05/01/19 17:40:55                          Page 17 of 28
 Debtor 1 Finley, Teela E.                                                                                Case number (if known)

 Dept of Ed/Navient                                          Line 2.8 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PO Box 9635                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773-9635
                                                             Last 4 digits of account number                      0609
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Dept of Ed/Navient                                          Line 2.9 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9635                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773-9635
                                                             Last 4 digits of account number                      1006
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 First Federal Credit C                                      Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 24700 Chagrin Blvd Ste 2                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44122-5647
                                                             Last 4 digits of account number                      6030
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 First Premier Bank                                          Line 4.7 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 601 S Minnesota Ave                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57104
                                                             Last 4 digits of account number                      2401
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Michigan First Cu                                           Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 27000 Evergreen Rd                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Southfield, MI 48076-3231
                                                             Last 4 digits of account number                      0006
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 North American Recover                                      Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 1600 W 2200 S Ste 410                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 West Valley City, UT 84119-7240
                                                             Last 4 digits of account number                      1237
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Securitycred                                                Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 306 Enterprise Dr                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Oxford, MS 38655-2762
                                                             Last 4 digits of account number                      4640
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Verizon Wireless                                            Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Minneapolis, MN 55401                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
                                                             Last 4 digits of account number                      0001

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                               Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                         0.00
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                  82,462.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                       0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                       0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                  82,462.00

                                                                                                                               Total Claim
                        6f.   Student loans                                                                 6f.       $                         0.00
 Total claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                         0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                         0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  22,988.00

Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 10 of 11
Software Copyright (c) 2019 CINGroup - www.cincompass.com

                19-45904-tjt              Doc 19            Filed 05/01/19              Entered 05/01/19 17:40:55                            Page 18 of 28
 Debtor 1 Finley, Teela E.                                                                      Case number (if known)


                        6j.   Total Nonpriority. Add lines 6f through 6i.                         6j.      $             22,988.00




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 11 of 11
Software Copyright (c) 2019 CINGroup - www.cincompass.com

               19-45904-tjt               Doc 19            Filed 05/01/19        Entered 05/01/19 17:40:55               Page 19 of 28
              Fill in this information to identify your case:

 Debtor 1                 Teela E. Finley
                          First Name                         Middle Name           Last Name

 Debtor 2
 (Spouse if, filing)      First Name                         Middle Name          Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN, DETROIT DIVISION

 Case number
 (if known)
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
       unexpired leases.


           Person or company with whom you have the contract or lease                State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code

     2.1      Acceptance Now                                                            Installment account opened 12/1/2013
              Attn: Bankruptcy                                                           Credit Limit: $0.00, Remaining Balance: $3,453.00
              5501 Headquarters Dr
              Plano, TX 75024-5837




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

                   19-45904-tjt            Doc 19            Filed 05/01/19     Entered 05/01/19 17:40:55                     Page 20 of 28
              Fill in this information to identify your case:

 Debtor 1                   Teela E. Finley
                            First Name                           Middle Name          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name          Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF MICHIGAN, DETROIT DIVISION

 Case number
 (if known)
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
      Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         Acceptance Now                                                                         Schedule D, line
                5501 Headquarters Dr                                                                   Schedule E/F, line
                Plano, TX 75024-5837                                                                  Schedule G        2.1
                                                                                                      Acceptance Now




Official Form 106H                                                                Schedule H: Your Codebtors                                    Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

                   19-45904-tjt              Doc 19              Filed 05/01/19     Entered 05/01/19 17:40:55             Page 21 of 28
Fill in this information to identify your case:

Debtor 1                      Teela E. Finley

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:       EASTERN DISTRICT OF MICHIGAN, DETROIT
                                              DIVISION

Case number                                                                                                Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter 13
                                                                                                              income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation              Nurse Manager
       Include part-time, seasonal, or
       self-employed work.                   Employer's name         Presbyterian Villages of MI

       Occupation may include student or Employer's address
                                                                     26200 Lahser Rd Ste 300
       homemaker, if it applies.
                                                                     Southfield, MI 48033-7157

                                             How long employed there?           6 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1        For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $        6,240.00       $               N/A

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      6,240.00             $         N/A




Official Form 106I
                  19-45904-tjt         Doc 19       Filed 05/01/19 Schedule
                                                                     EnteredI: Your Income
                                                                                  05/01/19 17:40:55                        Page 22 of 28             page 1
Debtor 1    Finley, Teela E.                                                                        Case number (if known)



                                                                                                        For Debtor 1           For Debtor 2 or
                                                                                                                               non-filing spouse
      Copy line 4 here                                                                      4.          $      6,240.00        $              N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $        879.23        $               N/A
      5b.    Mandatory contributions for retirement plans                                    5b.        $        436.80        $               N/A
      5c.    Voluntary contributions for retirement plans                                    5c.        $          0.00        $               N/A
      5d.    Required repayments of retirement fund loans                                    5d.        $          0.00        $               N/A
      5e.    Insurance                                                                       5e.        $        882.09        $               N/A
      5f.    Domestic support obligations                                                    5f.        $          0.00        $               N/A
      5g.    Union dues                                                                      5g.        $          0.00        $               N/A
      5h.    Other deductions. Specify:                                                      5h.+       $          0.00 +      $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $          2,198.12        $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $          4,041.88        $               N/A
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00    $               N/A
      8b. Interest and dividends                                                             8b.        $              0.00    $               N/A
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00    $               N/A
      8d. Unemployment compensation                                                          8d.        $              0.00    $               N/A
      8e.    Social Security                                                                 8e.        $              0.00    $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $                N/A
      8g. Pension or retirement income                                                       8g. $                     0.00   $                N/A
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $                N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $                  0.00    $                N/A

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            4,041.88 + $            N/A = $           4,041.88
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.     +$             0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.        $          4,041.88
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.
         Yes. Explain:




Official Form 106I
             19-45904-tjt            Doc 19      Filed 05/01/19 Schedule
                                                                  EnteredI: Your Income
                                                                               05/01/19 17:40:55                              Page 23 of 28            page 2
Fill in this information to identify your case:

Debtor 1              Teela E. Finley                                                                         Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                               expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF MICHIGAN, DETROIT                                       MM / DD / YYYY
                                          DIVISION

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
      No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                          Yes.    Fill out this information for
                                                   each dependent..............
                                                                                    Dependent’  s relationship to
                                                                                    Debtor 1 or Debtor 2
                                                                                                                         Dependent’
                                                                                                                         age
                                                                                                                                  s      Does dependent
                                                                                                                                         live with you?

      Do not state the                                                                                                                    No
      dependents names.                                                             Daughter                             12              Yes
                                                                                                                                          No
                                                                                    son                                  1               Yes
                                                                                                                                          No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
3.    Do your expenses include
      expenses of people other than
                                                 No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                         Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                             4. $                           2,045.00

      If not included in line 4:

      4a.   Real estate taxes                                                                                4a.    $                             0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                    4b.    $                             0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                    4c.    $                             0.00
      4d. Homeowner’     s association or condominium dues                                                   4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                              5.    $                             0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
             19-45904-tjt           Doc 19          Filed 05/01/19                 Entered 05/01/19 17:40:55                    Page 24 of 28
Debtor 1     Finley, Teela E.                                                                          Case number (if known)

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                    6a. $                                              300.00
      6b. Water, sewer, garbage collection                                                     6b. $                                               120.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                              240.00
      6d. Other. Specify: Cell Phones                                                          6d. $                                               325.00
7.    Food and housekeeping supplies                                                             7. $                                              350.00
8.    Childcare and children’     s education costs                                              8. $                                              700.00
9.    Clothing, laundry, and dry cleaning                                                        9. $                                              250.00
10.   Personal care products and services                                                      10. $                                               250.00
11.   Medical and dental expenses                                                              11. $                                                50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                               200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                                75.00
14.   Charitable contributions and religious donations                                         14. $                                                 0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                                 0.00
      15b. Health insurance                                                                   15b. $                                                 0.00
      15c. Vehicle insurance                                                                  15c. $                                               125.00
      15d. Other insurance. Specify:                                                          15d. $                                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                 16. $                                                  0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                                  0.00
      17b. Car payments for Vehicle 2                                                         17b. $                                                  0.00
      17c. Other. Specify:                                                                    17c. $                                                  0.00
      17d. Other. Specify:                                                                    17d. $                                                  0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                  0.00
19.   Other payments you make to support others who do not live with you.                           $                                                 0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                  0.00
      20b. Real estate taxes                                                                  20b. $                                                  0.00
      20c. Property, homeowner’      s, or renter’
                                                 s insurance                                  20c. $                                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                  0.00
      20e. Homeowner’       s association or condominium dues                                 20e. $                                                  0.00
21.   Other: Specify:                                                                          21. +$                                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       5,030.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                       5,030.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               4,041.88
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              5,030.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                -988.12

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
           19-45904-tjt             Doc 19          Filed 05/01/19               Entered 05/01/19 17:40:55                        Page 25 of 28
      Fill in this information to identify your case:

Debtor 1                    Teela E. Finley
                            First Name             Middle Name             Last Name

Debtor 2
(Spouse if, filing)         First Name             Middle Name             Last Name


United States Bankruptcy Court for the:       EASTERN DISTRICT OF MICHIGAN, DETROIT DIVISION

Case number
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Teela E. Finley                                               X
             Teela E. Finley                                                   Signature of Debtor 2
             Signature of Debtor 1

             Date       May 1, 2019                                            Date




                  19-45904-tjt           Doc 19    Filed 05/01/19       Entered 05/01/19 17:40:55                     Page 26 of 28
              Fill in this information to identify your case:

 Debtor 1                   Teela E. Finley
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF MICHIGAN, DETROIT DIVISION

 Case number
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $                8,200.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $                8,200.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                         $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                 $              82,462.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                   $              22,988.00


                                                                                                                                     Your total liabilities $                   105,450.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                  $                4,041.88

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                5,030.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “         incurred by an individual primarily for a personal, family, or household
                purpose.”11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

               Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.

 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

                   19-45904-tjt               Doc 19             Filed 05/01/19                    Entered 05/01/19 17:40:55                                 Page 27 of 28
 Debtor 1     Finley, Teela E.                                                               Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $   5,760.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                          Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                    $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $            82,462.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                  $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                                $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                            $             82,462.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

               19-45904-tjt              Doc 19             Filed 05/01/19      Entered 05/01/19 17:40:55                   Page 28 of 28
